
	

113 S984 IS: Conditioning United States-Egypt Military Exercises Act of 2013
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 984
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mr. Toomey introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To prohibit the use of funds for United States
		  participation in joint military exercises with Egypt if the Government of Egypt
		  abrogates, terminates, or withdraws from the 1979 Egypt-Israel peace treaty.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Conditioning United States-Egypt
			 Military Exercises Act of 2013.
		2.Contingent limitation
			 on availability of funds for United States participation in joint military
			 exercises with Egypt
			(a)LimitationNo amounts appropriated or otherwise made
			 available for the United States Government may be used for United States
			 participation in joint military exercises with Egypt if the Government of Egypt
			 abrogates, terminates, or withdraws from the 1979 Egypt-Israel peace treaty
			 signed at Washington, DC, on March 26, 1979.
			(b)WaiverThe
			 President may waive the limitation in subsection (a) if the President certifies
			 to Congress in writing that the waiver is in the national security interests of
			 the United States.
			
